Citation Nr: 1022083	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO. 06-03 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence was submitted to reopen the 
claim of entitlement to service connection for multiple 
sclerosis (MS), and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from June 1967 to January 
1969, and from April 1971 to June 1978. His service awards 
and decorations include a Purple Heart and Combat Infantryman 
Badge.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decisions by a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Jackson, Mississippi.


FINDINGS OF FACT

1. The Veteran's claim for service connection for multiple 
sclerosis was last denied in November 1994, and an appeal was 
not perfected.

2. A November 2004 VA outpatient treatment note and a 
December 2004 VA examination report, neither of which were of 
record at the time of the November 1994 rating decision, 
suggest that the Veteran's currently diagnosed multiple 
sclerosis manifested within 7 years of his separation from 
service.

3. The competent medical evidence of record show that the 
Veteran's MS became manifest to a degree of 10 percent or 
more within 7 years of the date of separation from service.






CONCLUSIONS OF LAW

1. New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for multiple 
sclerosis; the claim is reopened. 
38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 3.160(d), 20.302 (2009).

2. Multiple Sclerosis is presumed to have been incurred in 
active service. 
38 U.S.C.A. §§ 1101, 1110, 1112, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran is seeking to reopen his claim for entitlement to 
service connection for multiple sclerosis. He originally 
claimed that service connection should be awarded for this 
disease in March 1982, and that claim was denied by way of 
the July 1982 rating decision. That rating decision was not 
appealed and it, therefore, became final. 38 C.F.R. §§ 3.104, 
19.153 (1982). The Veteran again filed the claim in August 
1994, and it was again denied in November 1994. That rating 
decision was not appealed and it also became final. 38 C.F.R. 
§§ 3.104, 20.1103 (1994). Most recently, the Veteran 
submitted a statement in April 2003 attempting to reopen the 
claim. 

A claim that has been denied, and not appealed, will not be 
reopened and considered on the same factual basis. 38 
U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a).

The exception to the rule of finality provides that if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156. New evidence means 
existing evidence not previously submitted to agency decision 
makers. Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record 
relates to an unestablished fact necessary to substantiate 
the claim. New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim. Evans v. Brown, 
9 Vet. App. 273 (1996). However, the specified bases for the 
last final disallowance must be considered in determining 
whether the newly submitted evidence is probative. Id. Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance. Id.

In this case, the claim was last denied in November 1994 due 
to the absence of medical evidence showing multiple sclerosis 
manifesting itself during the Veteran's active service, or 
showing a definite diagnosis within the seven-year 
presumptive period. See November 1994 rating decision. Since 
the November 1994 denial, which was not effectively appealed, 
relevant evidence has been added to the claims folder. In 
particular, a November 2004 VA physician's note indicates 
that the Veteran "clearly" carried a diagnosis of multiple 
sclerosis in November 1982, which is within the presumptive 
period. Also, a December 2004 VA examiner suggested that the 
Veteran's symptoms starting well within the seven-year 
presumptive period are "related to" his current multiple 
sclerosis diagnosis. 

These records specifically address the basis of the last 
prior final decision with regard to the Veteran's claim. They 
establish a likelihood that the Veteran's multiple sclerosis 
existed within the seven-year presumptive period, thus 
raising a reasonable possibility of substantiating the claim. 
The evidence thereby relates to an unestablished fact 
necessary to substantiate the claim, and because this 
evidence was not in the claims folder at the time of the 
November 1994 rating decision, it is both new and material to 
the claim. Accordingly, the claim is reopened.

Service Connection

The Veteran is seeking to establish service connection for 
multiple sclerosis (MS). He maintains that his initial MS 
symptoms were manifested within several years of his 1978 
discharge from active duty. He contends that these initial 
symptoms are the initial manifestations of the now diagnosed 
MS and, since they appeared within seven year of his 
discharge from service, the MS should be service connected.

Generally, for service connection, the record must contain 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury. In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). See also Pond v. 
West, 12 Vet. App. 341, 346 (1999). In addition, certain 
chronic disease, including multiple sclerosis, may be 
presumed to have been incurred in service if they become 
manifest to a compensable degree within a prescribed period 
of time following separation from active duty even though 
there is no evidence of such disease during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309. In the case of multiple sclerosis, this 
disorder must have become manifest to a degree of 10 percent 
or more within 7 years of the date of separation from 
service. 
38 C.F.R. § 3.307(a) (3).

In determining whether service connection is warranted for 
disease or disability, VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

After considering all the evidence of record, including 
service treatment records, post-service treatment records, 
the Veteran's own credible testimony, and a recently obtained 
VA medical opinion, the Board finds that the preponderance of 
the evidence supports the Veteran's claim that his currently 
diagnosed MS manifested to a compensable degree within the 
applicable presumptive period. 

Again, the Veteran was discharged from active service in 
1978. In June 1981, just three years later, he was 
hospitalized due to increased deep tendon reflexes, increased 
muscle tone and decreased strength, as well as clonus in the 
right angle. He also had cramping in his right foot 
associated with movement. The discharge note shows that the 
doctor felt that the Veteran "most likely has multiple 
sclerosis." 
Later that year, he was receiving treatment for "possible 
MS" with symptoms including decreased strength in his left 
leg, increased cramps, and some expressive aphasia symptoms. 
See August 1981 handwritten VA treatment record. In March 
1982, the Veteran was again hospitalized and noted as having 
a "one year history of transient, recurrent, progressive 
neurologic symptoms." He was reported as having "neurologic 
disease, probably mult sclerosis." 

A June 1982 VA examiner noted that the Veteran has 
"neurologic deficits that are consistent with multiple 
sclerosis." The examiner stated that he could "only make a 
diagnosis of probable multiple sclerosis, but not one of 
definite multiple sclerosis because the course of his 
disability has been one of gradual progression rather than 
one of exacerbations and remissions and because he does not 
have multi-focal involvement that is clear enough in his 
nervous system." The examiner concluded that the "chances 
that he will have a final diagnosis of multiple sclerosis are 
very good." Thus, medical evidence within seven years of the 
Veteran's discharge from service shows physical complaints 
and objective findings suggestive of MS. 

In July 1994, the Veteran was again hospitalized, this time 
for "possible multiple sclerosis exacerbation" and the 
report's summary includes a statement indicating that the 
Veteran had a "history of presumed MS diagnosed in 1982."

More recent records clearly show that MS is firmly diagnosed. 
See, for example, October 2002 VA treatment note. Clearly, 
the evidence of record provides a current diagnosis of MS. 
However, the question for consideration here is whether the 
early post-service complaints were early manifestations of 
the current MS, and if so, whether such manifestations can be 
considered to have been present during the seven year period 
after her separation from the service. 

No presumption will be invoked on the basis of advancement of 
the disease when first definitely diagnosed for the purpose 
of showing its existence to a degree of 10 percent within the 
applicable period. This will not be interpreted as requiring 
that the disease be diagnosed in the presumptive period, but 
only that there be then shown by acceptable medical or lay 
evidence characteristic manifestations of the disease to the 
required degree, followed without unreasonable time lapse by 
definite diagnosis. Symptomatology shown in the prescribed 
period may have no particular significance when first 
observed, but in the light of subsequent developments it may 
gain considerable significance. Cases in which a chronic 
condition is shown to exist within a short time following the 
applicable presumptive period, but without evidence of 
manifestations within the period, should be developed to 
determine whether there was symptomatology which in 
retrospect may be identified and evaluated as manifestation 
of the chronic disease to the required 10-percent degree. 
38 C.F.R. § 3.307(c).

In this case, considering the many indications of serious 
symptoms noted as possibly being manifestations of MS within 
seven years of the Veteran's discharge from service, 
38 C.F.R. § 3.307(c) clearly applies and the requisite 
development did occur.

In November 2004, the Veteran was continuing with his 
neurological treatment, which by then included problems with 
his memory. His VA physician again confirmed the diagnosis of 
multiple sclerosis and submitted an opinion relating to its 
origin. In particular, the physician stated that the 
Veteran's "multiple sclerosis was suspected in 1981" and 
that he had "reviewed a VA note from 11/17/1982 where he 
clearly carries a diagnosis of MS. His discharge was August 
1978. This is well within the 7 years allowed for diagnosis 
after discharge so he should be service connected for this."

In December 2004, the Veteran was afforded a VA brain and 
spinal cord examination. This examiner also noted the 
possible MS diagnosis dating back to 1981 and went on to 
explain that the advent of the MRI has given much more 
sensitive diagnostic criteria than in the past. Until its 
widespread availability and proven utility in diagnosing MS, 
many clinicians felt that presumptive diagnoses should be 
maintained as there were no tests that conclusively ruled the 
diagnosis in or out. Thus, the examiner opined that "it is 
not surprising that 'possible' and 'probable' were attached 
to the diagnosis for many years. Clearly, symptoms 
attributable to MS were present within 3 years of discharge. 
The diagnosis of MS was entertained with the 7 year 
presumptive period. The diagnosis could not be firmly 
established until the advent of MRI." The examiner concluded 
with the opinion that it is likely that the Veteran's 
symptoms, beginning in 1981, are related to his current 
diagnosis of MS.

The Board finds that the opinions of the Veteran's treating 
physician as well as the VA examiner are highly probative 
evidence in the matter at hand. Given the recognized 
expertise of the opinion providers, references to evidence 
which reflect familiarity with the entire record, and the 
explanation of the rationale, the Board finds the VA opinions 
to be persuasive. Resolving any remaining reasonable doubt in 
the Veteran's favor, the Board concludes that service 
connection for MS is warranted under 38 C.F.R. § 3.307, 
because the disease manifested itself to the requisite level 
within seven years of the Veteran's discharge from active 
duty.

In sum, the record contains evidence that indicates that the 
Veteran was first definitively diagnosed with MS many years 
following service, but that the symptoms initially manifested 
in 1981 and that those symptoms have continued over time to 
ultimately culminate in the definite MS diagnosis. Therefore, 
based on the above, the Board finds that the preponderance of 
the evidence is in the Veteran's favor as to whether he 
currently has MS that had its onset to a compensable degree 
within seven years of her discharge from service. 
Consequently, service connection for MS is granted.

A discussion addressing whether VA's duties to notify and 
assist the Veteran have been complied with in this case is 
not warranted. To the extent necessary, VA has fulfilled its 
duties to notify and to assist the Veteran in the development 
of this claim. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002). In light of the determinations 
reached in this claim, no prejudice will result to the 
Veteran by the Board's consideration of this appeal at this 
time. Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

New and material evidence was received to reopen the claim 
for service connection for MS, and entitlement to service 
connection for MS is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


